Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s affirmation of the election in the reply filed on 3/22/2021 is acknowledged.
Claim Interpretation
Claim 1 recites an oxide sputtering target “comprising In, Ta and Ti.” Therefore, the claim scope includes targets with other materials in addition to In, Ta, and Ti oxides.
Claims 16 and 18 both recite a film having the “same composition” of the sputtering target in claim 1. The sputtering target of the amended claim 1 must meet the limitation of 3 or fewer phases of high density Ta or Ti having a maximum diameter of 5 micrometers or more in an area analysis with FE-EPMA within a view of 50 micron x 50 micron SEM image of the sputtering target. However, because claims 16 and 18 only require the same composition, the film can be formed with a different target than claim 1 so long as it contains the same relative concentrations of indium, titanium, and tantalum.
Claim Rejections - 35 USC § 102/35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Park (KR 101240197 B1).
Claim 1:
Regarding claim 1, Park teaches an oxide sputtering target comprising indium, titanium, and tantalum (para 0098). Example 5 has a composition of 0.5% tantalum oxide and 0.5% titanium oxide by weight, which, upon conversion, is equivalent to 0.3136 at% Ta and 0.8676 at% Ti (see 
Park fails to explicitly teach 3 or fewer phases of high density Ta or Ti having a maximum diameter of 5 micrometers or more in an area analysis with FE-EPMA within a view of 50 micron x 50 micron SEM image of the sputtering target. However, the composition disclosed by Park in example 5 (para 0098) is the same as that of claim 1, and Park’s process of making the sputtering target carries out pulverization of indium tantalum titanium oxide (para 0098), press molding (para 0082), and sintering (para 0098) at a similar temperature to the instant application (Specification para 0042). A similar composition used in a similar method must necessarily yield similar results. Therefore, the sputtering target of Park must necessarily yield the claimed properties.
Conversion of Park Example 5

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 18:
Regarding claim 18, Park teaches that the transparent conductive film formed from the target of example 5, which meets the claim 1 limitations, was confirmed to be crystalline by SEM observation (para 0100).
 
Claim(s) 2-3 and 16 is/are rejected under 35 U.S.C. 103 as obvious over Park (KR 101240197 B1).
Regarding claim 2, Park teaches a density of 98% (para 0071) or more using the method of the invention but does not explicitly teach a density of 98.5% or more. However, one would have expected the use of any value within the Park range to have yielded similar results. Absent any 
Regarding claim 3, Park is obvious over the limitation of 98.8% density for the same reasons provided above.
Regarding claim 16, Park fails to explicitly teach that the transparent conductive film with the same composition as the target claim 1 is amorphous. However, the Park invention seeks to crystallize a transparent conductive film with low temperature heat treatment (para 0010 line 188-189), rather than the high temperature treatment required to crystallize an amorphous film in the prior art (para 0007). Park teaches the transparent conductive film formed from the target of example 5, which meets the claim 1 limitations, is crystalline after heat treatment at 150 °C (para 0100). Additionally, Park teaches that a transparent conductive film comprising indium oxide, tantalum oxide, and an oxide of one or two elements selected from a group containing titanium (para 0029, 0030, 0031) may be crystallized with a low temperature heat process (para 0031 line 462-464), which indicates that the film deposited from the example 5 target can be amorphous, or non-crystalline, prior to heat treatment.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101240197 B1) in view of Itose (US 20140103268 A1).
Regarding claim 6, Park teaches a step of molding raw material particles (para 0082 – “pressed into a mold”), a step of sintering the molded raw material particles (para 0098), and maintaining temperature for 5 to 60 hours (para 0098 – “temperature was raised to 1450 °C, followed by sintering for 12 hours”). Although Park does not explicitly teach the claimed range of 1300 °C to  Park fails to teach a temperature rising speed of 1 to 5 °C/minute or a temperature dropping speed of 0.1 to 3 °C/minute. Itose teaches a heating rate of 4 °C or less (para 0093) and a cooling rate of 1 °C or less (para 0094) at the time of sintering an indium based target. Both ranges taught by Itose overlap the claimed ranges and therefore a prima facie case of obviousness exists. It would have been obvious to a person having ordinary skill in the art at the time of invention to perform heating and cooling processes at slow rates in order to prevent the formation of cracks in the sputtering target (para 0093, 0094), which are demonstrated as unfavorable by Park (para 0063, 0071). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101240197 B1) in view of Itose (US 20140103268 A1) as applied to claim 6 above, and further in view of Yamazaki (US 20140042014 A1).

Regarding claim 7, although Park does not explicitly teach the claimed range of 2 µm or less Park teaches an average metal oxide particle size of 1-10 µm (para 0063). One would have expected the use of any value within the Park range to have yielded similar results. Absent any showing of criticality, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any particle size from 1 to 10 µm, 2/g or more by disclosing a BET specific surface area of 10 to 30 m2/g (para 0063). Park fails to teach raw material particles of Ta2O5 or TiO2. However, Yamazaki teaches the use of titanium oxide and tantalum oxide powders as raw materials (para 072). Both Park and Yamazaki teach the mixing, molding, and sintering of the raw materials to form a sputtering target (Yamazaki - para 074, 0084-0085, 0088; Park – para 0098). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the titanium oxide and tantalum oxide powders in Yamazaki with the titanium isopropoxide and tantalum chloride in Park (para 0098) because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 20110168994 A1).
Regarding claim 16, Kawashima teaches the formation of an oxide sputtering target containing indium between 50 at% and 90 at% (para 0028), zinc, and gallium in which some of the indium is substituted with one or more elements from a group including titanium and tantalum in an atom ratio of 10 to 10000 ppm (para 0176-0179). The atom ratio is based on atoms other than oxygen (para 0081) and the atom % of indium is between 50% and 90% (para 0028). In the embodiment where at% of indium is 90% before 1000 ppm of Ti and 1000 ppm of Ta (0.1 at% including all metal atoms) are substituted into the target for indium, the atomic percentage of both Ti and Ta based upon the equations in claim 1 (only relating In, Ti, and Ta) would be 0.111%, which lies within the claimed ranges of 0.08 to 0.45 at% for Ta and 0.03 to 1.25 at% for .

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Park fails to teach the limitation of the original claim 5 that the number of phases having high density of Ta or Ti in an area analysis with FE-EPMA and having a maximum diameter of 5 micrometers or more is 3 or less within a view of a 50 micron x 50 micron SEM image, the applicant points to examples 13 to 15 of the specification to show that the limitation is only met when the average diameter of Ta2O5 and TiO2 are both 2.0 micron or less and the firing temperature is 1300 °C to 1400 °C. Furthermore, the applicant argues that Park teaches a temperature of 1450 °C that lies outside the claimed range and a broad range of particle sizes.
Park teaches that he metal oxide powder has an average particle diameter of 1 to 10 micrometers (para 0063) and a sintering temperature of 1450 °C (para 0098). 
Examples 13 and 14 allegedly indicate that if the average particle diameter of either Ta2O5 or TiO2 is greater than 2 micrometers, the FE-EPMA limitation would not be met. However, examples 13 and 14 also include BET values below 2.0 m2/g for Ta2O5 and TiO2, respectively. Therefore, it is not clear whether the average diameter range is truly critical to achieving the FE-EPMA limitation or if the property also depends on the BET. Park teaches a specific surface area (BET) of 10 to 30 m2/g for the powders with average particle diameter of 1 to 10 micrometers 
Example 15 allegedly indicates that a temperature of 1500 °C would result in the target failing to meet the FE-EPMA limitation; however, even if this were the case, there is no evidence that the claimed range would produce unexpected results with respect to the prior art temperature of 1450 °C. In other words, it is not proven that a temperature of 1450 °C would produce results more similar to 1500 °C than the claimed temperature range of claim 6. Additionally, the specification only indicates that a temperature above 1400 °C would shorten the life of the heater in the furnace (para 0042), which is not related to the properties of the sputtering target. Furthermore, Park teaches a broader sintering temperature range of 1250 to 1600 °C (para 0069, and the applicant has failed to show that the entire claimed temperature range produces unexpected results when compared to the prior art. None of the applicant’s examples in the specification include a sintering temperature of 1300 °C. Instead, the majority of examples are performed at a sintering temperature of 1350 °C with example 6 at 1400 °C. Therefore, criticality of the temperature range to meet the FE-EPMA limitation is not shown. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). 
Furthermore, comparative example 3 in the specification meets the claimed diameter, BET, and temperature requirements as well as the FE-EPMA limitation; however, the tantalum and unexpected or merely an expected variation in properties. See MPEP 716.02.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794